     GABRIEL L. GRASSO, ESQ.
 1
     Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for ROAQUE
 6
                                 UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9
     UNITED STATES OF AMERICA,                 )
10                                             )
                          Plaintiff,           )
11                                             )      Case No.:     2:18-cr-0218-RFB-VCF
     vs.                                       )
12                                             )      STIPULATION TO CONTINUE
13   JOSEPH MICHAEL ROAQUE,                    )      SENTENCING DATE
                                               )
14                                             )      (SECOND REQUEST)
                     Defendant.                )
15   ______________________                    )
16
     Certification: This stipulation is filed pursuant to General Order 2007-04.
17          IT IS HEREBY STIPULATED AND AGREED, by and between the defendant
18   JOSEPH MICHAEL ROAQUE through his attorney GABRIEL L. GRASSO, ESQ., and the
19   United States of America, through SUSAN CUSHMAN, Assistant United States Attorney,

20   that the sentencing hearing currently scheduled for December 11, 2019, at 10:00 a.m., be
     vacated and continued to a date and time convenient to this court, but no event earlier
21
     than thirty (30) days.
22
            Pursuant to General Order No. 2007-04, this stipulation is entered and based upon
23
     the following:
24          1.   ROAQUE is in custody and does not oppose to the continuance.
25          2.   The parties agree to the continuance.
26          3.   Denial of this request for continuance would deny the defense sufficient time
27               to be able to assist in defendant’s sentencing and file a Sentencing

28               Memorandum with the court.
            4.   Both Government and Defense Counsel have scheduling issues the week of
                 December 9, 2019 and request an additional 30 day reset of the sentencing.
           5.   This is the second request for a continuance of the sentencing date in this
 1              case.
 2
           DATED this 5th day of November, 2019.
 3
 4
     RESPECTFULLY SUBMITTED BY:
 5
 6   ____/s/ Susan Cushman ______                       ___/s/ Gabriel L. Grasso________
 7   SUSAN CUSHMAN                                      GABRIEL L. GRASSO
     Assistant United States Attorney                   Attorney for ROAQUE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
     GABRIEL L. GRASSO, ESQ.
 1   Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for ROAQUE
 6                              UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,                )
                                              )
10
                         Plaintiff,           )
11                                            )       Case No.:       2:18-cr-0218-RFB-VCF
     vs.                                      )
12                                            )       STIPULATION TO CONTINUE
     JOSEPH MICHAEL ROAQUE,                   )       SENTENCING DATE
13
                                              )
14                                            )       (SECOND REQUEST)
                     Defendant.               )
15   ______________________                   )
16
17                                     FINDINGS OF FACT

18          Based upon the submitted Stipulation, and good cause appearing therefore, the

19   Court finds that:
            1.   Both Government and Defense Counsel have scheduling issues the week of
20
                 December 9, 2019 and request an additional 30 day reset of the sentencing.
21
            2.   ROAQUE is in custody and does not oppose to the continuance.
22
            3.   The parties agree to the continuance.
23
24                                    CONCLUSIONS OF LAW
25
            Denial of this request for continuance would deny the defense herein sufficient
26
     time and the opportunity within which to be able to effectively and thoroughly prepare for
27
     sentencing, taking into account the exercise of due diligence.
28

                                                  3
            Additionally, denial of this request for continuance would result in a miscarriage of
 1   justice.
 2
 3                                            ORDER

 4          IT IS ORDERED that the sentencing hearing currently scheduled for December 11,
 5                                                     January 16,
     2019, at 10:00 a.m., be vacated and continued to ___________________________,
 6
       20 at the hour of __________.
     20__,                2:30 PM
 7
 8          IT IS SO ORDERED:

 9                                            ____________________________________
                                              RICHARD F. BOULWARE, II
10                                            UNITED STATES DISTRICT JUDGE
11
                                                      November 12, 2019
                                              DATED: _____________________________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
